Citation Nr: 1243841	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  10-34 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1954 to February 1956.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In July 2012, the Veteran appeared at the RO and testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

A total disability rating for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran's service-connected disabilities consist of bilateral hearing loss, which is rated as 70 percent disabling, and tinnitus, which is rated as 10 percent disabling.  His combined rating is 70 percent.  Therefore, he meets the threshold minimum schedular percentage standards for a total disability rating for compensation based on individual unemployability under 38 C.F.R. § 4.16(a).  Nevertheless, it is not clear from the record whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.    

The Veteran underwent a VA audiology examination in July 2009, wherein he complained of difficulty hearing conversational speech in most listening situations and indicated his tinnitus affected his concentration and his sleep.  However, the VA examiner commented that the claims file was unavailable for review at that time, and she did not provide an opinion on the Veteran's employability due to his hearing and ear disorders.  The Veteran furnished a statement dated in August 2012 from a VA physician, who indicated that despite hearing aids in both ears the Veteran had a problem in communicating, which made it "difficult to get employment."  The Veteran should be afforded another VA examination, in order to assess his employability status with respect to his hearing loss and tinnitus.  

At a hearing in July 2012, the Veteran asserted that he last worked in 1992 or 1993, at which time his company went out of business and he was subsequently unable to find another job (purportedly due to his age and over-qualifications).  He also testified that his audiologist informed him that he was unemployable at present, and that he had an appointment with his audiologist later that week.  It does not appear that all of the Veteran's VA treatment records have been obtained, to include those dated from July 2010.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  With any necessary identification of the source of VA treatment from the Veteran, obtain for association with the claims file all VA records of treatment of the Veteran for bilateral hearing loss and tinnitus that have not already been obtained for the period from February 2009 to the present.   

2.  Schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected bilateral hearing loss and tinnitus on his employability.  The claims file must be made available to the examiner for review in conjunction with the examination.  

a).  The examiner is requested to discuss whether the Veteran's bilateral hearing loss and tinnitus (to the exclusion of all other disabilities) alone or in combination render him unable to engage in substantially gainful employment, and the examiner should describe the effect of bilateral hearing loss and tinnitus on the Veteran's occupational functioning and daily activities, supporting such opinion with reference to manifested symptomatology and limitations.  The examiner is advised that age may not be considered as a factor in evaluating the Veteran's employability status. 

b).  If the examiner cannot express any of the requested opinions, the examiner should explain the reasons therefore, to include whether additional records and/or diagnostic studies would be helpful in providing an opinion, and/or whether the opinion(s) cannot be provided because the limits of medical knowledge have been exhausted. 

3.  After the development is completed, adjudicate the claim for a total disability rating based on individual unemployability due to service-connected disability.  If the benefit remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2012).

